Citation Nr: 1114777	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for asbestosis.

In his August 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In October 2009, the Veteran was notified that his Travel Board hearing had been scheduled for a date in November 2009.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issues of entitlement to service connection for a cardiac disability and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's lung disability is the result of an in-service disease or injury.  



CONCLUSION OF LAW

The criteria for service connection for a lung disability, namely asbestosis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a lung disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reflect that the Veteran has been diagnosed as having various lung disabilities.  For example, an October 2006 VA examination report indicated a diagnosis of asbestosis.  Thus, a current disability has been demonstrated.

Furthermore, the Veteran has reported on several occasions that he was exposed to asbestos in service while serving as a fire fighter in that he wore uniforms that contained asbestos and that the uniforms became frayed and worn out over time.

The Veteran's DD 214 and service personnel records indicate that his military occupational specialty (MOS) was a fire fighter and that he served as a fire protection specialist from May 1961 to October 1964.  The Veteran is competent to report his in-service duties and potential asbestos exposure.  Furthermore, there is nothing to explicitly contradict his reports and his reports are generally consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that his reports are also credible.  

The RO found, and the Board agrees, that there is sufficient evidence to show that the Veteran was exposed to asbestos in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Therefore, there is evidence of a current lung disability and in-service asbestos exposure.

The only remaining question is whether there is a relationship between the Veteran's current lung disability and his in-service asbestos exposure.  With regard to claims based on asbestos exposure VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

As for the etiology of the Veteran's current lung disability, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In August 2004, Stephen D. Proctor, M.D. stated his belief "with a reasonable degree of medical certainty" that the Veteran had current asbestosis.  He noted the Veteran's in-service duties, post-service asbestos exposure, and 30 year history of smoking, but that the Veteran had quit smoking in 1990.  Dr. Proctor provided another statement dated in March 2006, but apparently created after that date (it refers to a January 2007 letter from the Veteran).  

In the second statement, Dr. Proctor noted that the Veteran had provided additional information, and that the doctor believed with a reasonable degree of medical certainty that asbestosis began during service when the Veteran was exposed to asbestos.  This opinion was based on the fact that the Veteran wore fire fighting suits containing asbestos while serving as a fire fighter in service and that the suits continually frayed.  This would have caused the asbestos fibers to become airborne.

The October 2006 VA examination report includes an opinion that the Veteran's asbestosis was not likely ("less likely than not") related to asbestos exposure in service.  This opinion was based on the fact that while he wore fire fighting suits containing asbestos in service, the asbestos was not exposed and the suits were exchanged if exposure did occur.  Furthermore, he was exposed to asbestos both prior to and after service without the use of breathing protection.

In a January 2007 letter, Douglas G. Kelling, Jr., M.D. opined that if the Veteran was exposed to asbestos in service, such exposure contributed to his current asbestosis.  No further explanation or reasoning was provided.

In September 2007, William F. Alleyne, M.D. opined that there was a reasonable degree of medical certainty that the Veteran's in-service asbestos exposure contributed to the development of asbestosis.  He reasoned that the Veteran served as a fire fighter in service and that he wore suits containing asbestos.  The suits became worn out and this resulted in aerosolized asbestos fibers which were inhaled by the Veteran.

The October 2006 opinion is entitled to limited probative weight because it did not consider the Veteran's reports that the firefighting suits used in service were frayed.  The physician who conducted the October 2006 VA examination reasoned that the Veteran wore fire fighting suits containing asbestos in service, but that the asbestos was never exposed and that the suits were replaced if such exposure occurred.  He reasoned that the Veteran was exposed to asbestos both prior to and after service without the use of breathing protection.

As explained above and as noted by the Veteran's representative, in-service asbestos exposure has been conceded.  Furthermore, although the Veteran reported that he built houses prior to service, he did not report and there is no evidence that he was exposed to asbestos at that time.  Thus, as the examiner who conducted the October 2006 VA examination relied on an inaccurate history, the opinion is inadequate and entitled to minimal probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The private opinions, however, were accompanied by rationales which were based upon the Veteran's reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although Dr. Kelling's January 2007 opinion has limited probative value because it is unaccompanied by any explicit explanation or reasoning, it was based upon the Veteran's reported history and at least supports a conclusion that his current lung disability is related to in-service asbestos exposure. 

The evidence is in at least equipoise on the question of whether the current asbestosis is related to the in-service asbestos exposure.  Resolving reasonable doubt in the Veteran's favor, service connection for the currently diagnosed lung disability, namely asbestosis, is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.   




ORDER

Entitlement to service connection for a lung disability, namely asbestosis, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


